internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-117381-00 date date re legend settlor spouse daughter grandchild grandchild trustee trust state date court dear this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the generation- skipping transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification to trust on date settlor created trust an irrevocable inter_vivos_trust primarily for the benefit of settlor spouse and settlor’s issue article v provides that in the event of illness accident or other misfortune happening to any beneficiary the trustees may in their sole discretion pay out of corpus sums for the care support and medical attention of settlor or any beneficiary of trust plr-117381-00 article vi provides that the trustees are to pay the net_income of trust to settlor for life under article vii on settlor’s death the trustees are to pay the expenses of settlor’s last illness funeral_expenses debts and certain specific bequests article viii provides that after the death of settlor the trustees are to pay a portion of the net_income of trust to two individuals and the remainder of the net_income to spouse article ix provides that upon spouse’s death the trustees are to pay a specific pecuniary amount to a designated educational_institution for the purpose of establishing a scholarship fund article x provides that a portion of the net_income from the remaining trust corpus is to be paid to three individuals and the balance of the net_income is to be paid to daughter at daughter’s death the trustees are to pay the net_income of trust in equal shares to the lawful issue of daughter in the event of the death of any child of daughter leaving issue his or her share of the net_income will be paid to his or her lawful issue per stirpes article xi provides that trust terminates upon the death of the survivor of spouse daughter grandchild and grandchild at the termination of trust the balance of the trust assets will be distributed to the then living lineal_descendants of settlor per stirpes the current income beneficiaries of trust are grandchild and the children of grandchild bank is currently the sole trustee of trust article iii of trust currently provides as follows the said trustees shall not be confined to legal investments for savings banks for the reinvestment of any of the funds of this trust but said trustees shall have the right to invest the trust funds or any part thereof in common stocks preferred stocks and or real_estate provided that no investment in stocks or real_estate shall be made by said trustees unless all of the qualified and acting trustees consent to such investment and provided further that from the time the said bank becomes sole trustee of this trust it shall not have the right to invest to exceed one-third of the corpus of the trust fund in stocks or real_estate but shall have the right to continue to hold all stocks and real_estate forming a part of the corpus of the trust at the time it becomes the sole trustee of this trust trustee believes that the current language of article iii prevents trustee from properly diversifying trust’s investments in order to accomplish the desired diversification trustee will petition the court for an order modifying the administrative provisions in article iii the proposed order would eliminate the restriction contained in article iii limiting investments in stocks or real_estate to no more than one-third of the trust corpus and expand the trustee’s investment powers to permit greater diversification of trust investments article iii as modified would read as follows plr-117381-00 the trustee shall have the following powers with respect to any and all property held under this trust in addition to those powers which may now or in the future be conferred upon the trustee under the laws of state general investment directive to invest and reinvest the trust funds in any kind of property real personal or mixed and every kind of investment appropriate under the then prevailing circumstances specifically including but not limited to corporate obligations of any kind preferred or common stocks shares of investment trusts investment companies and mutual funds notes real_estate bonds debentures mortgages deeds of trust mortgage participations market funds and index funds among the circumstances that are appropriate to consider in investing and managing trust assets are the following a general economic conditions b the possible effect of inflation or deflation c the expected tax consequences of investment decisions or strategies d the role that each investment or course of action plays within the overall trust portfolio e the expected total return from income and the appreciation of capital f the need for liquidity regularity of income and preservation or appreciation of capital and g an asset’s special relationship or special value if any to the purposes of the trust or to one or more of the beneficiaries in exercising the trustee’s powers the trustee shall consider individual investments as part of an overall investment strategy having risk and return objectives reasonably suited to the purpose of the trust the trustee’s investments may include stock in or any common_trust_fund administered by the trustee in making and implementing investment decisions the trustee shall diversify the investments of the trust unless under the circumstances it is prudent not to do so plr-117381-00 income-producing property to continue to hold any income-producing property that the trustee receives or acquires under this trust as long as the trustee deems advisable unproductive property to retain purchase or acquire unproductive property stock and securities powers to have all rights powers and privileges of an owner of the securities held in trust including but not limited to the right to vote give proxies and pay assessments to participate in voting trusts pooling agreements foreclosures reorganizations consolidations mergers liquidations sales and leases and in connection with such participation to deposit securities with and transfer title to any protective or other committee as the trustee may deem advisable and to exercise or to sell stock subscriptions or conversion rights real and personal property-general powers to manage control grant options on sell for cash or on deferred payments with or without security convey exchange partition divide improve repair and otherwise exploit and develop all real and personal trust property leases of trust property to lease trust property for terms within or beyond the term of the trust and for any purpose including but not limited to exploration for and removal of gas oil and other minerals and to enter into community oil leases pooling and unitization agreements you have requested a ruling that if the trustee obtains the proposed court order modifying trust to expand the trustee’s powers relative to investment decisions trust will remain exempt from the application of the gst tax as a_trust that was irrevocable on date that there have been no actual or constructive additions to trust after that date you represent that trust was created before date and sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-117381-00 sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter a modification of a generation-skipping_trust that is otherwise exempt from gst tax under b of the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in this case trust was created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax we conclude that the proposed modification to article iii pursuant to the court order revising the trustee’s investment powers is administrative in nature and will not change the quality value or timing of any power beneficial_interest right or expectancy originally provided for under the terms of trust in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes cc
